DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/09/2018.  Claims 1-12 are pending in the application. As such, Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 11/09/2018 and 12/20/2018. have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 11-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. In a test for patent subject matter eligibility, claims 11-12 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:
Independent claim 11: recites, see e.g., a method for training weights of an artificial neural network. Under Step 2A, Prong I, this claim is directed to an abstract idea without significantly more, as the claim recite a judicial exception. Claim 11 reciting: “11. A method of training an artificial neural network of a type having a set of neurons arranged in multiple layers between network inputs and network outputs, each neuron providing a set of weights applied individually to separate neuron inputs to produce a neuron output, the method comprising: (a) iteratively applying examples of a training set to the network input to the desired output to obtain a network output; (b) at each iteration comparing the network output to a desired output associated with the training set to determine an error; (c) at each iteration back propagating the error through the network to each neuron to produce a back-propagated error for each neuron; and (d) at each iteration modifying weights at each neuron according to the back-propagated error of the neuron according to a predetermined constraint dependent on a value of substantially all weights at a given iteration” can be considered an abstract idea, specifically, by reciting certain mathematical concepts such as mathematical relationships, mathematical formulas or equations, and mathematical calculations. In this case, the claim recites see e.g., a mathematical formula or calculation that is used for “…applying examples of a training set… to determine an error… to produce a back-propagated error for each neuron… modifying weights at each neuron according to the back-propagated error of the neuron according to a predetermined constraint dependent on a value of substantially all weights at a given iteration.” Thus, the claim recites a mathematical concept. Note that, in this example, the “…applying examples…” “…determine an error…” and “…modifying weights at each neuron according to the back-propagated error of the neuron…” steps are determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation mathematical relationships by applying examples of a training set as inputs for desired outputs to produce a back-propagating error of a neuron according to a predetermined constraint dependent on a value of substantially all weights at a given iteration. Therefore, under Step 2A, Prong I, claim 11 recites an abstract idea.
Step 2A, Prong II, is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. In this case, Independent claim 11 does not appear to recite additional elements found to integrate the abstract idea into a practical application. The mere instructions to implement an abstract idea as a tool to perform “…applying examples…” “…determine an error…” and “…modifying weights at each neuron according to the back-propagated error of the neuron…” is observed in claim 11 in close similarity to “iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721,” see MPEP 2106.04. As such “modifying weights at each neuron according to the back-propagated error of the neuron” has not been found to integrate the judicial exception into a practical application. Furthermore, the recited “training an artificial neural network of a type having a set of neurons arranged in multiple layers between network inputs and network outputs” is seen as no more than a broadly recited computing processor that amounts to no more than merely using a computer as a tool to perform the abstract idea of training an artificial neural network with any examples of a type having a set of neurons arranged in multiple layers between network inputs and network outputs. Under Step 2A, Prong II, this claim is directed to an abstract idea. Claim 11 does not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be" other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." This finding is supported by Applicant's specification, (See e.g., Applicant’s Specification at par. 36, “…for example, constructed of an array of graphic processing units or using custom integrated circuits intended for the purpose of implementing neurons of an artificial neural network such as Google’s tensor processing unit (TPU)…”) Servers, processors, and storage media in the form of graphic processing units or using custom integrated circuits intended for the purpose of implementing neurons of an artificial neural network are seen as commonly used computer components specified at such a high level of generality that there is not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claim 11 is not patent eligible.
Dependent claim 12: recites, also see e.g., a method for training weights of an artificial neural network. Under Step 2A, Prong I, this claim is directed to an abstract idea without significantly more, as the claim recite a judicial exception. Claim 12 reciting: “12. The method of claim 11 wherein step (d) modifies the weight at each neuron at each iteration in a constrained gradient descent in which a gradient of the error at current weights is approximated by a multidimensional plane” can be also considered an abstract idea, specifically, by reciting certain mathematical concepts such as mathematical relationships, mathematical formulas or equations, and mathematical calculations. In this case, the claim recites see e.g., a mathematical formula or calculation that is used for “…modifies the weight at each neuron at each iteration in a constrained gradient descent in which a gradient of the error at current weights is approximated by a multidimensional plane.” Thus, the claim recites a mathematical concept. Note that, in this example, the “…modifies the weight… is approximated by a multidimensional plane…” steps are determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation mathematical relationships by applying examples of a training set as inputs for desired outputs to produce a back-propagating error of a neuron according to a predetermined constraint dependent on a value of substantially all weights at a given iteration. Therefore, under Step 2A, Prong I, claim 12 recites an abstract idea.
Step 2A, Prong II, is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. In this case, Independent claim 11 does not appear to recite additional elements found to integrate the abstract idea into a practical application. The mere instructions to implement an abstract idea as a tool to perform “…modifies the weight at each neuron at each iteration in a constrained gradient descent in which a gradient of the error at current weights is approximated by a multidimensional plane” is observed in claim 12 in close similarity to “iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721,” see MPEP 2106.04. As such “modifies[ing] the weight at each neuron at each iteration in a constrained gradient descent in which a gradient of the error at current weights is approximated by a multidimensional plane” has not been found to integrate the judicial exception into a practical application. Furthermore, the recited “modifies the weight at each neuron at each iteration in a constrained gradient descent…” is seen as no more than a broadly recited computation that amounts to no more than merely using a computer as a tool to perform the abstract idea of training an artificial neural network with any examples of a type having a set of neurons arranged in multiple layers between network inputs and network outputs. Under Step 2A, Prong II, this claim is directed to an abstract idea. Claim 12 does not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be" other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." This finding is supported by Applicant's specification, (See e.g., Applicant’s Specification at par. 36, “…for example, constructed of an array of graphic processing units or using custom integrated circuits intended for the purpose of implementing neurons of an artificial neural network such as Google’s tensor processing unit (TPU)…”) Servers, processors, and storage media in the form of graphic processing units or using custom integrated circuits intended for the purpose of implementing neurons of an artificial neural network are seen as commonly used computer components specified at such a high level of generality that there is not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claim 12 is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…an error calculator determining an error… a constrained weight adjuster globally adjusting the weights of the neurons ….”  in claim 1; “…wherein the constrained weight adjuster includes a library of constraint definitions and provides a selector input for selecting …” in claim 2; “…the constrained weight adjuster adjusts the weights of the neurons …” in claim 4; and “…wherein the constrained weight adjuster adjusts the weights…” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blundell et al., (U.S. Patent Application Publication: 2020/0005152) in view of Tsukamoto et al., (U.S. Patent Application Publication: 2019/0244098), both hereinafter referred to as BLUNDELL and TSUKAMATO.

	With respect to Claim 1, BLUNDELL discloses:
11. A method of training an artificial neural network of a type having a set of neurons arranged in multiple layers between network inputs and network outputs, each neuron providing a set of weights applied individually to separate neuron inputs to produce a neuron output, the method comprising: 
(a) iteratively applying examples of a training set to the network input to the desired output to obtain a network output (See e.g., “…system trains the neural network 124 on a set of training data 110. The training data 110 includes multiple training examples. When the neural network 124 is a feedforward neural network, each training example includes a network input and a corresponding target output. The target output for a network input is a network output that should be generated by the neural network 124 in response to processing the network input. When the neural network 124 is a recurrent neural network, each training example includes a sequence of network inputs and corresponding target outputs…” (See e.g., BLUNDELL, Abstract, paras. 46, 59, 65, 66, 74, 75, 77, claim 1, Figs.1, 4); 
(b) at each iteration comparing the network output to a desired output associated with the training set to determine an error (See e.g., “…in some implementations (e.g., when the neural network is a feed-forward neural network), the system  determines the temporary gradient value for each network parameter by performing an iteration of a stochastic gradient descent with backpropagation training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network), the system determines the temporary gradient value for each network parameter by performing an iteration of a backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network and the training examples in the mini-batch include truncated sequences of network inputs), the system determines the temporary gradient value for each network parameter by performing an iteration of a truncated backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values…” (See e.g., BLUNDELL, Abstract, paras. 46, 59, 65, 66, 74, 75, 77, claim 1, Figs.1, 4); 
(c) at each iteration back propagating the error through the network to each neuron to produce a back-propagated error for each neuron (See e.g., how “…the objective function may be a cross-entropy objective function, a mean-squared error (MSE) objective function,…” and where “…in some implementations (e.g., when the neural network is a feed-forward neural network), the system  determines the temporary gradient value for each network parameter by performing an iteration of a stochastic gradient descent with backpropagation training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network), the system determines the temporary gradient value for each network parameter by performing an iteration of a backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network and the training examples in the mini-batch include truncated sequences of network inputs), the system determines the temporary gradient value for each network parameter by performing an iteration of a truncated backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values…” (See e.g., BLUNDELL, Abstract, paras. 46, 59, 65, 66, 74, 75, 77, claim 1, Figs.1, 4); and 
(d) at each iteration [modifying weights] at each neuron according to the back-propagated error of the neuron according to a predetermined constraint dependent on a value of substantially [all weights at a given iteration] (See e.g., how “…the objective function may be a cross-entropy objective function, a mean-squared error (MSE) objective function,…” and where “…in some implementations (e.g., when the neural network is a feed-forward neural network), the system  determines the temporary gradient value for each network parameter by performing an iteration of a stochastic gradient descent with backpropagation training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network), the system determines the temporary gradient value for each network parameter by performing an iteration of a backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network and the training examples in the mini-batch include truncated sequences of network inputs), the system determines the temporary gradient value for each network parameter by performing an iteration of a truncated backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values…” (See e.g., BLUNDELL, Abstract, paras. 46, 59, 65, 66, 74, 75, 77, claim 1, Figs.1, 4).
BLUNDELL does not explicitly, but TSUKAMATO discloses capabilities for [modifying weights] and correspondingly [all weights at a given iteration] (See e.g., “…an optimization system…” with a “…weighting coefficient matrix…weighting coefficient group 20 consists of weighting coefficients indicative of coupling strength between neurons … included in the neuron group 15a1…weighting coefficient group 23 consists of weighting coefficients indicative of coupling strength between neurons included in the neuron group 15a2…” (See e.g., TSUKAMATO, Abstract, paras. 60-71, Figs. 1, 13, 16).
BLUNDELL and TSUKAMATO are analogous art because they are from a similar field of endeavor in training and optimization techniques and applications in neural networks.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of BLUNDELL with the, see e.g., capabilities for modifying weights and correspondingly weights at a given iteration as see e.g., “…an optimization system…” with a “…weighting coefficient matrix…weighting coefficient group 20 consists of weighting coefficients indicative of coupling strength between neurons … included in the neuron group 15a1…weighting coefficient group 23 consists of weighting coefficients indicative of coupling strength between neurons included in the neuron group 15a2…” taught by TSUKAMATO in order to advantageously furnish and provide applicable and/or extendable capabilities, see e.g., for scaling optimization with “great flexibility” (See e.g., TSUKAMATO, Abstract, paras. 60-71, Figs. 1, 13, 16).

Allowable Subject Matter
7.       Claims 1-10 would be allowable over the prior art of record for at least the following rationale.  The teachings in Blundell et al., (U.S. Patent Application Publication: 2020/0005152), hereinafter referred to as BLUNDELL.

    PNG
    media_image1.png
    658
    796
    media_image1.png
    Greyscale
Examiner respectfully notes BLUNDELL discloses see e.g., how “…a respective current training value for each of the network parameters is determined from a respective temporary gradient value for the network parameter…current values of the respective sets of distribution parameters for the network parameters are updated in accordance with the respective current training values for the network parameters…trained values of the network parameters are determined based on the updated current values of the respective sets of distribution parameters…”  In BLUNDELL, see e.g., at Fig. 1, “…system 100 trains the neural network 200 (i.e. if the neural network 200 is used as the 

    PNG
    media_image2.png
    752
    908
    media_image2.png
    Greyscale

(Annotated Fig. 1 in BLUNDELL)
neural network 124 of FIG. 1)…” and further “…determines[ing] a temporary gradient value for each network parameter by computing a gradient of an objective function for the mini batch with respect to the temporary network parameter values... and determines[ing] a training gradient value for each posterior distribution parameter by computing a gradient of an augmented objective function for the mini-batch with respect to the posterior distribution parameter values…system updates the current values of the posterior distribution parameters based on the training gradient values…” and furthermore concludes that, see e.g., “…in some implementations (e.g., when the neural network is a feed-forward neural network), the system  determines the temporary gradient value for each network parameter by performing an iteration of a stochastic gradient descent with backpropagation training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network), the system determines the temporary gradient value for each network parameter by performing an iteration of a backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values. In some implementations (e.g., when the neural network is a recurrent neural network and the training examples in the mini-batch include truncated sequences of network inputs), the system determines the temporary gradient value for each network parameter by performing an iteration of a truncated backpropagation-through-time training procedure on the mini-batch with the values of the network parameters set to the temporary network parameter values…” (See e.g., BLUNDELL, Abstract, paras. 59, 65, 66, 74, 75, 77, claim 1, Figs.1, 4).

    PNG
    media_image3.png
    612
    475
    media_image3.png
    Greyscale
TSUKAMATO discloses capabilities for modifying weights and weights at a given iteration correspondingly via see e.g., “…an optimization system…” with a “…weighting coefficient matrix…weighting coefficient group 20 consists of weighting coefficients indicative of coupling strength between neurons … included in the neuron group 15a1…weighting coefficient group 23 consists of weighting coefficients indicative of coupling strength between neurons included in the neuron group 15a2…” (See e.g., TSUKAMATO, Abstract, paras. 60-71, Figs. 1, 13, 16).

Notwithstanding, said aforementioned teachings of BLUNDELL and TSUKAMATO are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 1, as specifically reciting “…a constrained weight adjuster globally adjusting the weights of the neurons over multiple iterations according to a back propagated portion of the error at each neuron at each iteration, the constrained weight adjuster constraining adjustment of given weights according to a predetermined constraint dependent on a value of substantially all weights at a given iteration” correspondingly.
Similarly, dependent Claims 2-10 further limit allowable independent Claim 1 correspondingly, and thus they would also be found allowable over the prior art of record by virtue of their dependency.

8.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkataramani et al., (S. Venkataramani, A. Ranjan, K. Roy and A. Raghunathan, "AxNN: Energy-efficient neuromorphic systems using approximate computing," 2014 IEEE/ACM International Symposium on Low Power Electronics and Design (ISLPED), 2014, pp. 27-32), hereinafter referred to as VENKATARAMANI, discloses, see e.g.,“… a new approach to design energy-efficient hardware implementations of large-scale neural networks (NNs) using approximate computing…we propose a method to transform any given NN into an Approximate Neural Network (AxNN). This is performed by (i) adapting the backpropagation technique, which is commonly used to train these networks, to quantify the impact of approximating each neuron to the overall network quality (e.g., classification accuracy), and (ii) selectively approximating those neurons that impact network quality the least. Further, we make the key observation that training is a naturally error-healing process that can be used to mitigate the impact of approximations to neurons. Therefore, we incrementally retrain the network with the approximations in-place, reclaiming a significant portion of the quality ceded by approximations. As a second contribution, we propose a programmable and quality-configurable neuromorphic processing engine (qcNPE), which utilizes arrays of specialized processing elements that execute neuron computations with dynamically configurable accuracies and can be used to execute AxNNs from diverse applications.…” (See e.g., VENKATARAMANI, Abstract).
Please, see PTO-892 for more details. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656